                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 MARK BOUSSUM,

            Plaintiff,                                Case No. 16-12930
                                                      Honorable Laurie J. Michelson
 v.                                                   Magistrate Judge Mona K. Majzoub

 SHERMAN CAMPBELL, et al.,

            Defendants.


      OPINION AND ORDER ADOPTING IN PART THE MAGISTRATE JUDGE’S
        REPORT AND RECOMMENDATION [47] AND SUSTAINING IN PART
                      PLAINTIFF’S OBJECTIONS [49]


        Mark Boussum was a library clerk at the Gus Harrison Correctional Facility. But an

argument with a librarian led to a misconduct ticket, which led to a hearing, which led to a finding

of guilt. As a result, Boussum lost his privileges for five days and was terminated from the library

job. And when Boussum grieved the misconduct adjudication, hoping to get his job back, he says

a host of MDOC employees violated his constitutional rights. After his grievance wound through

the administrative appeal system, Boussum lost his ability to hold any prison job, was labeled a

security threat, and transferred to a different prison.

        So Boussum filed suit.1 Boussum alleges violations of both the First and Fourteenth

Amendments at the hands of numerous MDOC employees. Boussum’s case was referred to

Magistrate Judge Mona K. Majzoub.

        In time, both sides moved for summary judgment. The Magistrate Judge issued a report

and recommendation. The Magistrate Judge recommended denying Boussum’s motion for


        1
         Initially, this case was before District Judge John Corbett O’Meara. It was reassigned to
this Court following Judge O’Meara’s retirement.
summary judgment and denying, in part, Defendants’ motion. More specifically, she

recommended granting summary judgment in favor of most defendants, including Defendant

Smith, but not as to the claims against Defendant Harpst.

       Only Boussum objects. Primarily, he insists the Magistrate Judge erred in finding that he

did not properly exhaust his claims against most Defendants. And Boussum also objects to the

Magistrate Judge’s recommendation that his claims against Defendant Smith be dismissed. So he

urges the Court to let more than one claim proceed to trial.

       “A judge of the court shall make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made. A judge of the court

may accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b). Proceeding pro se, Boussum raises objections that cover

every count in his complaint So, while the Magistrate Judge provided a comprehensive report, this

Court will decide anew if the MDOC Defendants are entitled to summary judgment.

       “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a).

       Start with Boussum’s exhaustion objection. The Magistrate Judge found that Boussum did

not properly exhaust as to Defendants Campbell, McRoberts, Bower, Wayda-Slomski, Bates,

Condon, and Doyle. (ECF No. 47, PageID.525–526.) Boussum disagrees. (ECF No. 49,

PageID.549–550.) Boussum concedes he did not name any of the above Defendants at step one of

the grievance process. (ECF No. 49, PageID.549.) But Boussum says that MDOC addressed the

merits of his grievance despite its procedural flaws. So Boussum says the Defendants cannot now




                                                 2
complain of a procedural defect. (ECF No. 49, PageID.550.) See e.g., Johannes v. Washington,

No. 14-11691, 2016 U.S. Dist. LEXIS 43165, at *30 (E.D. Mich. March 31, 2016).

       However, having given a fresh review to the grievance and appeals relevant to this case, it

is apparent Boussum mentioned only one person: Defendant Harpst. (See, e.g., ECF No. 43,

PageID.390.) And because he mentioned Harpst, the administrative appeal system reached the

merits of his grievance. But this does not cure his failure to name Campbell, McRoberts, Bower,

Wayda-Slomski, Bates, Condom and Doyle. And the Magistrate Judge’s report offers a

comprehensive analysis of controlling caselaw on exhaustion, correctly holding that Boussum

failed to properly exhaust as to the rest of these Defendants for failing to mention them. (ECF No.

47, PageID.524–526.) So the Court adopts that portion of the Magistrate Judge’s report and

overrules Boussum’s objection.

       That leaves Boussum’s objection to the Magistrate Judge’s dismissal of the claims against

Defendant Smith. Smith was the hearing officer tasked with adjudicating Boussum’s misconduct

ticket. Boussum alleges both that Smith oversaw a sham hearing process, and that Smith prejudged

his guilt in retaliation for Boussum repeatedly grieving prison staff. So Boussum brings First and

Fourteenth Amendment claims against Smith.

       The Magistrate Judge recommends dismissing both claims. The report finds that Boussum

cannot establish that Smith ever took an adverse action. (ECF No. 47, PageID.533.) But Boussum

says Sixth Circuit caselaw on adverse action actually favors his position. (ECF No. 49,

PageID.552.)

       The Court turns first to Boussum’s First Amendment retaliation claim against Smith. In

granting Smith’s motion for summary judgment, the Magistrate Judge relied on Ingram v. Jewell,

94 F. App’x 271 (6th Cir. 2004), to find that Boussum could not show an adverse action. The only



                                                3
basis for an adverse action here was the denial of Boussum privileges for five days. (ECF No. 46,

PageID.533.) And Ingram holds that losing privileges for fourteen days does not amount to an

adverse action. See 94 F. App’x at 273. But subsequent Sixth Circuit caselaw calls Ingram into

question. See Maben v. Thelen, 887 F.3d 252, 266–67 (6th Cir. 2018) (questioning the logic behind

Ingram while holding that the loss of privileges for seven days amounts to an adverse action). As

Maben notes, the loss of privileges is “hardly ‘inconsequential’” when privileges are “all that

prisoners really have.” Id. at 267. And when assessing an adverse action, courts must look at what

the possible punishment might have been, not just the actual punishment. Id. And even though he

only lost privileges for five days, Boussum says he was on the hook for up to thirty days’ loss of

privileges. (ECF No. 49, PageID.553.) So, even though Ingram remains persuasive law, more

recent precedent suggests that Boussum’s loss of privileges is more than “de minimus.” Maben,

887 F.3d at 267. And that suffices to show an adverse action.

        But in order for Boussum’s retaliation claim to survive, Boussum must clear a few more

hurdles. To clear those hurdles, Boussum says his verified complaint should be treated as an

affidavit. (ECF No. 49, PageID.548–549.) According to Boussum, his complaint contains factual

allegations sufficient to establish the remaining elements of a First Amendment retaliation claim.

(ECF No. 49, PageID.548–549.) And because Smith’s affidavit contradicts the complaint,

Boussum says the First Amendment claim boils down to a credibility issue that only a jury may

decide. (Id.)

        First Amendment retaliation requires Boussum establish three elements: (1) he engaged in

protected conduct; (2) an adverse action was taken against him; and (3) the adverse action is

causally connected to the protected conduct. See Maben, 887 F.3d at 264. Boussum has already

established adverse action, and his complaint contains facts sufficient to satisfy the first element.



                                                  4
         Boussum alleges facts sufficient to show he engaged in protected conduct. According to

Boussum, Smith prejudged Boussum’s guilt and then said “everything we do has a reason and a

purpose.” And then Smith said, “its all about the power of the pen.” (ECF No. 1, PageID.16.)

Boussum interpreted Smith’s comments to refer to Boussum’s practice of writing non-frivolous

grievances for other inmates. (ECF No. 16.) Boussum says he wrote grievances for a handicapped

inmate named Emerson, who was terminally ill at the time. (ECF No. 1, PageID.13, 21–22.)

Boussum says Emerson was incapable of helping himself, and yet Emerson needed ADA-

compliant facilities. (ECF No. 1, PageID. 21–22.) So Boussum grieved the prison medical system

and wrote a letter to Emerson’s doctor. (Id.) While “an inmate does not have an independent right

to help other prisoners with their legal claims[,]” Boussum says he provided necessary legal advice

for prisoners unable to access the courts. Thaddeus-X, 175 F.3d at 395. As filing non-frivolous

grievances on behalf of inmates unable to access the courts is protected conduct, Boussum has

satisfied the first element. See King v. Zamiara, 150 F. App’x. 485, 492 (6th Cir. 2005); Herron v.

Harrison, 203 F.3d 410, 415 (6th Cir. 2000); Thaddeus-X v. Blatter, 175 F.3d 378, 395 (6th Cir.

1999).

         Causation is the final hurdle. “Usually, the question of causation is a factual issue to be

resolved by a jury, and may be satisfied by circumstantial evidence.” Harris v. Bornhorst, 513

F.3d 503, 519–20 (6th Cir. 2008) (citing Hartsel v. Keys, 87 F.3d 795, 803 (6th Cir. 1996)). And

at the summary judgment stage, causation involves a burden-shifting framework. If Boussum

“establishes that his protected conduct was a motivating factor behind any harm, the burden of

production shifts to the defendant.” Thaddeus-X v. Blatter, 175 F.3d 378, 399 (6th Cir. 1999) (en

banc). At that point it is up to Smith to show “that he would have taken the same action in the

absence of the protected activity.” Id. If so, Smith is entitled to summary judgment. Id.



                                                  5
       Boussum’s complaint contains evidence of causation sufficient to shift the burden to Smith.

Boussum says Smith intended to find Boussum guilty ahead of time. And Smith said he prejudged

Boussum’s guilt because of the “power of the pen.” (ECF No. 1, PageID.16.) Boussum says he

wrote grievances on behalf of another inmate, and it is a reasonable inference that Smith intended

to communicate his displeasure with Boussum’s use of the grievance process. So Boussum has

established that protected conduct was a motivating factor behind the harm.

       In response, Smith’s affidavit paints a different picture. Smith says he never had any

retaliatory motive. (ECF No. 44, PageID.460–461.) He was just doing his job as a hearing officer,

adjudicating a misconduct ticket arising out of a dispute between Boussum and the librarian. (Id.)

Initially, Smith says he found Boussum guilty because Boussum had nothing to dispute the

librarian’s account. (Id.) And when Boussum produced new evidence on appeal, Smith says the

higher-ups ordered a rehearing. (Id.) Given a chance to consider the new evidence, Smith found

Boussum not guilty. (Id.) So Smith’s affidavit allows for the reasonable inference that Smith found

Boussum guilty based solely on the evidence before him.

       Although Smith comes very close to shouldering his burden, taken together the affidavits

create a genuine issue of material fact. To be sure, it is persuasive that Smith eventually found

Boussum not guilty. This would permit a jury to find that Smith was not retaliating but just

following the evidence the first time around. But the ultimate finding of not guilty does not compel

all reasonable juries to reach a conclusion of no retaliation. Smith’s affidavit does not foreclose

the possibility that Smith held a retaliatory motive at the first hearing, and only changed course

once the evidence disclosed during the appeal process made clear he could not get away with

retaliation. And, of course, it is possible Boussum’s version of events never happened. But all of

the above requires a credibility determination, inappropriate at summary judgment. As the



                                                 6
causation question depends on facts that depend on who to believe, a genuine issue of material fact

precludes a grant of summary judgment in Smith’s favor. So the Court sustains Boussum’s

objection challenging the Magistrate Judge’s dismissal of his retaliation claim against Defendant

Smith.

         And finally, Boussum also brings a due-process claim against Smith. Boussum grounds his

due-process claim on Smith’s violation of MDOC’s policies. (ECF No. 1, PageID.28.) And

because Smith violated prison policies, Boussum ended up labeled a security threat, barred from

any future work, and transferred to a different prison. (ECF No. 49, PageID.551–552.) So he says

he suffered an atypical hardship (id.). See Harden-Bey v. Rutter, 524 F.3d 789, 792 (6th Cir. 2008).

         The Due Process Clause protects against deprivations of “life, liberty, or property, without

due process of law.” U.S. Const. Amend. XIV. But prisoners do not have the same liberty interests

enjoyed by other citizens, “because lawful incarceration brings about the necessary withdrawal or

limitation of many privileges and rights, a retraction justified by the considerations underlying our

penal system.” Sandin v. Conner, 515 U.S. 472, 485 (1995). And so, a prison official’s failure to

“follow proper procedures is insufficient to establish an infringement of a liberty interest.” Grinter

v. Knight, 532 F.3d 567, 574 (6th Cir. 2008); see also Velthuysen v. Henderson, No. 17-1623, 2017

U.S. App. LEXIS 19440, at*2 (6th Cir. Oct. 2, 2017). So Boussum cannot make out a due-process

claim against Smith. Therefore, the Court accepts the Magistrate Judge’s recommendation that the

due-process claim be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B). Accordingly, the remainder

of Boussum’s objection is overruled.

         To summarize, the Court adopts the portion of the Magistrate Judge’s report relating to

Boussum’s claims against Defendants Campbell, McRoberts, Bower, Wayda-Slomski, Bates,

Condon, and Doyle. To the extent Boussum’s objections relate to the claims against these



                                                  7
Defendants, Boussum’s objections are overruled. Defendants Campbell, McRoberts, Bower,

Wayda-Slomski, Bates, Condon, and Doyle are dismissed. Plus, as requested by Boussum, the

Court dismisses his claims against King. But the Court sustains Boussum’s objection as to

Defendant Smith and therefore rejects a portion of the report. So Boussum’s First Amendment

claim against Defendant Smith survives. Finally, Boussum’s claims against Harpst also survive.

       At a recent telephonic status conference with the parties, Boussum renewed his request for

the appointment of counsel. As Boussum will proceed to trial with his claims against Harpst and

one claim against Smith, and as Boussum is currently proceeding pro se, the Court hereby

CONDITIONALLY GRANTS the oral motion and will endeavor to secure pro bono counsel.

       SO ORDERED.

                                              s/Laurie J. Michelson
                                              LAURIE J. MICHELSON
                                              UNITED STATES DISTRICT JUDGE

Date: February 5, 2019




                                      CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, February 5, 2019, using the Electronic Court Filing system and/or
first-class U.S. mail.


                                              s/William Barkholz
                                              Case Manager




                                                 8
